DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.Claims 1-20 are presented as original claims.No claims are presented as currently amended claims.
No claims are newly presented.
No claims are cancelled.
Examiner's Note
Claim 9 contains claims which use “and/or” language. Claims using this construction will be interpreted as if writing using the preferred method of "at least one of A and B" consistent with Ex Parte Gross (13858627 (P.T.A.B. Feb. 27, 2017)).
Examiner has cited particular paragraphs, section, page, columns, line and figure numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Affidavit Filled
The affidavit under 37 CFR 1.130(b)(1)(2) filed August 4, 2022 is insufficient to overcome the rejection of claims 1-20 based upon 35 U.S.C. 103 as set forth in the last Office action because: the affidavit fails to establish that the asserted public presentation on January 14, 2020 was a public disclosure under the provisions established by 35 U.S.C. 102(a) under at least two standards.
First,  the affidavit fails to establish that a public disclosure resulted from the presentation of Applicant’s paper on January 14, 2020. An “orally presented paper can constitute a ‘printed publication’  under certain conditions [inter alia including] written copies are available without restriction [and the] forum [is] open to all interested persons constitutes [and] if written copies are disseminated without restriction.” (MPEP § 2128.01(II) quoting Massachusetts Institute of Technology v. AB Fortia, 774 F.2d 1104, 1109, 227 USPQ 428, 432 (Fed. Cir. 1985) (Paper orally presented to between 50 and 500 persons at a scientific meeting open to all persons interested in the subject matter, with written copies distributed without restriction to all who requested, is a printed publication. Six persons requested and obtained copies.)). Alternatively an, “oral presentation at a scientific meeting or a demonstration at a trade show may be prior art under 35 U.S.C. 102(a)(1)’s provision: ‘otherwise available to the public.’” ((MPEP § 2128.01(II), See MPEP § 2152.02(e)). Here it is unproven if the presentation at the “Transportation Research Record: Journal of the Transportation Research Board” was open to all participants and if copies of the paper were freely distributed.
Second, it has been held that prior art creation requires the invention being shared with “another person who is ‘under no limitation, restriction, or obligation of confidentiality’ to the inventor.” (See MPEP § 2152.02(c) (determining what would constitute prior art when an inventor shows an invention in public) (See American Seating, 514 F.3d at 1267 and MPEP § 2133.03(a), subsection II.B.). Here, it is unclear if the participants in “Transportation Research Record: Journal of the Transportation Research Board” meeting were constrained by any non-disclosure, legal, or fiduciary duty to not reveal the papers presented.
Consequently, Applicant’s affidavit under 37 CFR 1.130(b) filed August 4, 2022 is insufficient to establish the presentation of paper as creating prior art, which proscribes its use in a 37 CFR 1.130(b) affidavit under MPEP § 717.01 (“applicant or patent owner may submit an appropriate affidavit . . . to disqualify a disclosure as prior art by establishing that the subject matter [had] been publicly disclosed by the inventor”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant application’s claim 1 defines “ . . . sensor systems [as] adapted to provide position and velocity vector of an object approaching the intersection on an associated path . . . ”. However, claims 1, 3, and 13 recite a “way-sensor” or a “way sensors” without definition. For the purposes of the prior art rejection below, this term has been interpreted as “sensor”
Additionally, claim 1 recites the limitation “ . . . in one or more way-sensor systems associated with an intersection having traffic lights associated with each path through the intersection, the one or more sensor systems adapted to provide position and velocity vector of an object approaching the intersection on an associated path . . .”.  There is insufficient antecedent basis for “sensor systems” in the claim.
Further, Claim 1 recites “way-sensor systems” and “sensor systems” while claim 3 recites “way sensors”, it is unclear if the word “way” distinguishes one type of sensor system from another type.
Claim 3 recites “. . . wherein the one or more sensor systems include one or more way sensors proximate to the intersection . . . ” which appears to teach “sensor systems” which are composed of 1 or more “way sensor systems” in contrast to claim 1 which appears to treat “sensor systems” as equivalent to “way sensor systems.”
Consequently claims 1, 3, and 13 are rejected under 35 U.S.C. 112. Claims 2-10 are rejected due to dependency on a previously rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlarik et al. (US 20210312811 A1) (hereinafter Ohlarik) in view of "Dilemma zone avoidance development: An on-board approach" by Chang et al. (hereinafter Chang T.). As regards the individual claims:
Regarding claim 1, Ohlarik teaches a system to:
reduce probability of a crash in an intersection, comprising: (Ohlarik: ¶ 048; [system] to reduce the likelihood of a collision at a particular intersection)
one or more way-sensor systems associated with an intersection having traffic lights associated with each path through the intersection (Ohlarik: ¶ 021; computer device(s) may be configured to obtain traffic light information from traffic light controllers located in the area. In some aspects, the traffic light controllers may push traffic light/timing information to the device(s) according to a predetermined schedule. The trained machine learning model may also receive the traffic light information as an input in order to determine the likelihood of collision by the vehicles.)
the one or more sensor systems adapted to provide position and velocity vector of an object approaching the intersection on an associated path (Ohlarik: ¶ 035; Camera 122 may include wireless communication functionality to transmit captured images or video of vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 to MEC network 140 via RAN using 5G NR wireless signals. In some implementations, camera 122 may transmit captured raw images or video to MEC network 140. In other implementations, camera 122 may perform object recognition to identify particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos and/or determine the position, bearing, speed, and/or acceleration of particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos.)
a processing unit including: a memory subsystem including a non-transitory computer readable medium, and a computing subsystem including a processor (Ohlarik: ¶ 041; MEC devices 145 in MEC network 140. MEC device 145 may include particular hardware components, such as central processing units (CPUs), graphics processing units (GPUs), tensor or dataflow processing units, hardware accelerators, and/or other types of hardware components.)
the processor configured to implement a deterministic method of reducing probability of crash in an intersection, the processor configured to: (Ohlarik: ¶ 048; MEC device 145 may instruct traffic light controller 180 to extend the duration of a red or green traffic light of a particular traffic light 124 to reduce the likelihood of a collision at a particular intersection.)
A) determine position of the object with respect to a predefined zone of the intersection on the associated path (Ohlarik: ¶ 120; Pedestrian 114 may start crossing the street after traffic light 124 turns red, leading to the possibility of vehicle 110 hitting pedestrian 114. Additionally, or alternatively, collision avoidance system 300 may detect that vehicle 110 may cross a red light based on information received from camera 122.) (Ohlarik: ¶ 023; machine learning model trained to predict future trajectories for pedestrians in the area)
B) determine the current (Ohlarik: ¶ 119; MEC device 145 may obtain the traffic light status of traffic light 124 from traffic light controller 180.)
Ohlarik does not explicitly teach:
and future status of the associated traffic lights on the associated path of the object; however, Chang T does teach:
and future status of the associated traffic lights on the associated path of the object (Chang T: § 004; Sstop is formulated [equation omitted, using inter alia] intergreen time (s) [and when] Sstop > Scon and the vehicle falls in the range of Sstop > x > Scon, the driver will encounter the DZ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ohlarik with the teachings of Chang T because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ohlarik and Chang T’s systems are similar cooperative intersection collision reduction systems which use traffic signal status; however, Chang T’s system has been improved by considering future traffic status of a traffic light. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chang T’s known improvement to Ohlarik’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it could better forecast the next traffic state in advance.
Ohlarik further teaches:
C) predict position of the object with respect to the predefined zone and future status of the associated traffic light (Ohlarik: ¶ 120; Collision avoidance system 300 running on MEC device 145 may detect a collision danger by detecting a high likelihood (e.g., higher than a threshold) of vehicle 110 crossing the crosswalk after traffic light 124 changes from green to red based on the speed of vehicle 110 and the status of traffic light 124. Pedestrian 114 may start crossing the street after traffic light 124 turns red, leading to the possibility of vehicle 110 hitting pedestrian 114.) (Ohlarik: ¶ 023; trained machine learning model may include a first machine learning model trained to predict future trajectories for particular ones of the vehicles, a second machine learning model trained to predict future trajectories for pedestrians in the area)
D) if position prediction is within a predetermined threshold, modify the current status of the associated traffic light based on green extension, wherein tgreen is extended to tgreen + Δ₁tg (Ohlarik: ¶ 120; may detect a collision danger by detecting a high likelihood (e.g., higher than a threshold) of vehicle 110 crossing the crosswalk after traffic light 124 changes from green to red based on the speed of vehicle 110 and the status of traffic light 124. Pedestrian 114 may start crossing the street after traffic light 124 turns red, leading to the possibility of vehicle 110 hitting pedestrian 114. Additionally, or alternatively, collision avoidance system 300 may detect that vehicle 110 may cross a red light based on information received from camera 122.) (Ohlarik: ¶ 121; Additionally, collision avoidance system 300 may send an “extended green” instruction to traffic light controller 180 to extend the time that traffic light 124 is green.)
E) if position prediction is outside of the predetermined threshold, modify the current status of the associated traffic light based on early yellow, wherein tgreen is reduced to tgreen - Δ₂tg (Ohlarik: ¶ 120; a collision danger by detecting a high likelihood (e.g., higher than a threshold) of vehicle 110 crossing the crosswalk after traffic light 124 changes from green to red based [where yellow would precede an early red] on the speed of vehicle 110 and the status of traffic light)
And Chang T further teaches:
and F) repeating steps A) - E) until the object has cleared the intersection (Chang T: § 004; Step 9: If the ADZW system is ‘on’, go back to Step 1.)
Regarding claim 2, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 1. Ohlarik further teaches:
wherein the object is one or more of a car, a truck, a heavy duty truck, a semitruck, a bicycle, a motorcycle, a scooter, [] and a pedestrian (Ohlarik: ¶ 035; camera 122 may perform object recognition to identify particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos and/or determine the position, bearing, speed, and/or acceleration of particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos.)
Regarding claim 3, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 1. Ohlarik further teaches:
wherein the one or more sensor systems include one or more way sensors proximate to the intersection, one or more cameras at or proximate to the intersection (Ohlarik: ¶ 034; Cameras 122 may be installed on poles, buildings, and/or other structures in positions that enable capturing of images of vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the area.)
global positioning systems coupled to the object, one or more cellular communication devices (Ohlarik: ¶ 083; manager 560 may report information collected by OBD device 112 from GPS receiver 510, RTK receiver 520, compass 530, accelerometer 540, and/or vehicle computer interface 550 and may send the collected information to collision avoidance system 300 using 4G/5G modem 570. 4G/5G modem 570 may be configured to communicate with 5G NR base station 135 using 5G NR wireless signals)
one or more Bluetooth communication devices (Ohlarik: ¶ 056; a Bluetooth™ wireless interface,)
one or more Wi- Fi communication devices (Ohlarik: ¶ 056; wireless network interface (e.g., a WiFi) card for wireless communications.)
one or more short-range radio frequency communication devices (Ohlarik: ¶ 056; a radio-frequency identification (RFID) interface, a near-field communications (NFC) wireless interface)
and a combination thereof (Ohlarik: ¶ 056; and/or any other type of interface that converts data from one form to another form.)
Regarding claim 4, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 1. Ohlarik further teaches:
wherein the position prediction is calculated by extrapolating position data based on the sensed position and velocity vectors (Ohlarik: ¶ 023; trained machine learning model may include a first machine learning model trained to predict future trajectories for particular ones of the vehicles, a second machine learning model trained to predict future trajectories for pedestrians in the area, and a third machine learning model trained to determine the likelihood of collision based on the predicted future trajectories for particular ones of the vehicles and the predicted future trajectories for the pedestrians in the area.) (Ohlarik: ¶ 035; camera 122 may perform object recognition to identify particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos and/or determine the position, bearing, speed, and/or acceleration of particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos.)
Regarding claim 5, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 1. Chang T further teaches:
wherein modification of the current status of the associated traffic light is based on one of a decision tree (Chang T: Fig. 003; [showing decision tree that determines vehicle response based on zone])

    PNG
    media_image1.png
    433
    405
    media_image1.png
    Greyscale

And Ohlarik further teaches:
statistical model (Ohlarik: ¶ 073; update collision detection ML model 360 based on detected collisions compared to predicted collision danger events)
neural network (Ohlarik: ¶ 023; machine learning model may include a first machine learning model trained to predict future trajectories [which is later used to extend green phase])
database function (Ohlarik: ¶ 005; FIG. 4 illustrates exemplary components of the collision danger database of FIG. 3 according to an implementation described herein;) (Ohlarik: Fig. 004; [showing graphical representation of database])

    PNG
    media_image2.png
    354
    470
    media_image2.png
    Greyscale

and a combination thereof (Ohlarik: ¶ 073; update manager 365 may provide feedback based on observation of trajectories compared to predicted trajectories and may update the machine learning models based on the observed trajectories to improve future predictions of trajectories. Similarly, update manager 365 may update collision detection ML model 360 based on detected collisions compared to predicted collision danger events. For example, if a collision occurs that was not predicted, update manager 365 may train collision detection ML model 360 based on the particular scenario (e.g., observed trajectories, status of traffic lights, etc.) that led to the detected collision.)
Regarding claim 9, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 1. Ohlarik further teaches:
the processor and the memory are positioned: i) proximate to the intersection (Ohlarik: ¶ 027; MEC network may be located in geographic proximity to a base station, and/or may be close to the base station from a network topology perspective)
and/or ii) remote to the intersection in a computing cloud (Ohlarik: ¶ 042; a MEC service may include a cloud computing service, such as cache storage, use of artificial intelligence (AI) accelerators for machine learning computations, use of GPUs for processing of graphic information and/or other types of parallel processing, and/or other types of cloud computing services.)
Regarding claim 11, Ohlarik teaches a method of:
of reducing probability of a crash in an intersection, comprising: (Ohlarik: ¶ 048; to reduce the likelihood of a collision at a particular intersection)
receiving data from one or more sensor systems associated with an intersection having traffic lights associated with each path through the intersection (Ohlarik: ¶ 021; computer device(s) may be configured to obtain traffic light information from traffic light controllers located in the area. In some aspects, the traffic light controllers may push traffic light/timing information to the device(s) according to a predetermined schedule. The trained machine learning model may also receive the traffic light information as an input in order to determine the likelihood of collision by the vehicles.)
the one or more sensor systems adapted to provide position and velocity vector of an object approaching the intersection on an associated path (Ohlarik: ¶ 035; Camera 122 may include wireless communication functionality to transmit captured images or video of vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 to MEC network 140 via RAN using 5G NR wireless signals. In some implementations, camera 122 may transmit captured raw images or video to MEC network 140. In other implementations, camera 122 may perform object recognition to identify particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos and/or determine the position, bearing, speed, and/or acceleration of particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos.)
a processor: (Ohlarik: ¶ 041; MEC devices 145 in MEC network 140. MEC device 145 may include particular hardware components, such as central processing units (CPUs), graphics processing units (GPUs), tensor or dataflow processing units, hardware accelerators, and/or other types of hardware components.)
A) determining position of the object with respect to a predefined zone of the intersection on the associated path (Ohlarik: ¶ 120; Pedestrian 114 may start crossing the street after traffic light 124 turns red, leading to the possibility of vehicle 110 hitting pedestrian 114. Additionally, or alternatively, collision avoidance system 300 may detect that vehicle 110 may cross a red light based on information received from camera 122.) (Ohlarik: ¶ 023; machine learning model trained to predict future trajectories for pedestrians in the area)
B) determining the current (Ohlarik: ¶ 119; MEC device 145 may obtain the traffic light status of traffic light 124 from traffic light controller 180.)
Ohlarik does not explicitly teach:
and future status of the associated traffic lights on the associated path of the object; however, Chang T does teach:
and future status of the associated traffic lights on the associated path of the object (Chang T: § 004; Sstop is formulated [equation omitted, using inter alia] intergreen time (s) [and when] Sstop > Scon and the vehicle falls in the range of Sstop > x > Scon, the driver will encounter the DZ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ohlarik with the teachings of Chang T because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ohlarik and Chang T’s methods are similar cooperative intersection collision reduction systems which use traffic signal status; however, Chang T’s method has been improved by considering future traffic status of a traffic light. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chang T’s known improvement to Ohlarik’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it could better forecast the next traffic state in advance.
C) predicting position of the object with respect to the predefined zone and future status of the associated traffic light (Ohlarik: ¶ 120; Collision avoidance system 300 running on MEC device 145 may detect a collision danger by detecting a high likelihood (e.g., higher than a threshold) of vehicle 110 crossing the crosswalk after traffic light 124 changes from green to red based on the speed of vehicle 110 and the status of traffic light 124. Pedestrian 114 may start crossing the street after traffic light 124 turns red, leading to the possibility of vehicle 110 hitting pedestrian 114.) (Ohlarik: ¶ 023; trained machine learning model may include a first machine learning model trained to predict future trajectories for particular ones of the vehicles, a second machine learning model trained to predict future trajectories for pedestrians in the area)
D) if position prediction is within a predetermined threshold, modifying the current status of the associated traffic light based on green extension, wherein tgreen is extended to tgreen + Δ₁tg (Ohlarik: ¶ 120; may detect a collision danger by detecting a high likelihood (e.g., higher than a threshold) of vehicle 110 crossing the crosswalk after traffic light 124 changes from green to red based on the speed of vehicle 110 and the status of traffic light 124. Pedestrian 114 may start crossing the street after traffic light 124 turns red, leading to the possibility of vehicle 110 hitting pedestrian 114. Additionally, or alternatively, collision avoidance system 300 may detect that vehicle 110 may cross a red light based on information received from camera 122.) (Ohlarik: ¶ 121; Additionally, collision avoidance system 300 may send an “extended green” instruction to traffic light controller 180 to extend the time that traffic light 124 is green.)
E) if position prediction is outside of the predetermined threshold, modifying the current status of the associated traffic light based on early yellow, wherein tgreen is reduced to tgreen - Δ₂tg (Ohlarik: ¶ 120; a collision danger by detecting a high likelihood (e.g., higher than a threshold) of vehicle 110 crossing the crosswalk after traffic light 124 changes from green to red based [where yellow would precede an early red] on the speed of vehicle 110 and the status of traffic light)
and F) repeating steps A) - E) until the object has cleared the intersection (Chang T: § 004; Step 9: If the ADZW system is ‘on’, go back to Step 1.)
Regarding claim 12, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 11. Ohlarik further teaches:
wherein the object is one or more of a car, a truck, a heavy duty truck, a semitruck, a bicycle, a motorcycle, a scooter, [] , and a pedestrian (Ohlarik: ¶ 035; camera 122 may perform object recognition to identify particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos and/or determine the position, bearing, speed, and/or acceleration of particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos.)
Regarding claim 13, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 11. Ohlarik further teaches:
wherein the one or more sensor systems include one or more way sensors proximate to the intersection, one or more cameras at or proximate to the intersection (Ohlarik: ¶ 034; Cameras 122 may be installed on poles, buildings, and/or other structures in positions that enable capturing of images of vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the area.)
global positioning systems coupled to the object, one or more cellular communication devices (Ohlarik: ¶ 083; manager 560 may report information collected by OBD device 112 from GPS receiver 510, RTK receiver 520, compass 530, accelerometer 540, and/or vehicle computer interface 550 and may send the collected information to collision avoidance system 300 using 4G/5G modem 570. 4G/5G modem 570 may be configured to communicate with 5G NR base station 135 using 5G NR wireless signals)
one or more Bluetooth communication devices (Ohlarik: ¶ 056; a Bluetooth™ wireless interface,)
one or more Wi- Fi communication devices (Ohlarik: ¶ 056; wireless network interface (e.g., a WiFi) card for wireless communications.)
one or more short-range radio frequency communication devices (Ohlarik: ¶ 056; a radio-frequency identification (RFID) interface, a near-field communications (NFC) wireless interface)
and a combination thereof (Ohlarik: ¶ 056; and/or any other type of interface that converts data from one form to another form.)
Regarding claim 14, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 1. Ohlarik further teaches:
wherein the predicting position is calculated by extrapolating position data based on the sensed position and velocity vectors (Ohlarik: ¶ 023; trained machine learning model may include a first machine learning model trained to predict future trajectories for particular ones of the vehicles, a second machine learning model trained to predict future trajectories for pedestrians in the area, and a third machine learning model trained to determine the likelihood of collision based on the predicted future trajectories for particular ones of the vehicles and the predicted future trajectories for the pedestrians in the area.) (Ohlarik: ¶ 035; camera 122 may perform object recognition to identify particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos and/or determine the position, bearing, speed, and/or acceleration of particular vehicles 110, pedestrians 114, bicyclists 116, and/or scooters 118 in the captured images or videos.)
Regarding claim 15, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 11. Chang T further teaches:
wherein modifying of the current status of the associated traffic light is based on one of a decision tree (Chang T: Fig. 003; [showing decision tree that determines vehicle response based on zone])
And Ohlarik further teaches:
statistical model (Ohlarik: ¶ 073; update collision detection ML model 360 based on detected collisions compared to predicted collision danger events)
neural network (Ohlarik: ¶ 023; machine learning model may include a first machine learning model trained to predict future trajectories [which is later used to extend green phase])
database function (Ohlarik: ¶ 005; FIG. 4 illustrates exemplary components of the collision danger database of FIG. 3 according to an implementation described herein;) (Ohlarik: Fig. 004; [showing graphical representation of database])
and a combination thereof (Ohlarik: ¶ 073; update manager 365 may provide feedback based on observation of trajectories compared to predicted trajectories and may update the machine learning models based on the observed trajectories to improve future predictions of trajectories. Similarly, update manager 365 may update collision detection ML model 360 based on detected collisions compared to predicted collision danger events. For example, if a collision occurs that was not predicted, update manager 365 may train collision detection ML model 360 based on the particular scenario (e.g., observed trajectories, status of traffic lights, etc.) that led to the detected collision.)
Regarding claim 19, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 11. Ohlarik further teaches:
the processor is positioned i) proximate to the intersection (Ohlarik: ¶ 027; MEC network may be located in geographic proximity to a base station, and/or may be close to the base station from a network topology perspective. For example, the MEC network may be physically closer to the base station)
or ii) remote to the intersection in a computing cloud (Ohlarik: ¶ 042; a MEC service may include a cloud computing service, such as cache storage, use of artificial intelligence (AI) accelerators for machine learning computations, use of GPUs for processing of graphic information and/or other types of parallel processing, and/or other types of cloud computing services.)
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlarik in view of Chang T in view of “Modeling reservation-based autonomous intersection control in VISSIM” by Li et al. (hereinafter Li). As regards the individual claims:
Regarding claim 6, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 1. Neither Ohlarik nor Chang T explicitly teach:
the processor further configured to communicate with a corresponding processor in the object to request maintaining velocity on the associated path until the object has passed the intersection; however, Li does teach:
the processor further configured to communicate with a corresponding processor in the object to request maintaining velocity on the associated path until the object has passed the intersection (Li: pgs. 82-83; In ACUTA, each approaching vehicle sets up a communication connection with the IM after it enters the IM’s communication range. When it is connected, the vehicle immediately sends the IM a reservation request, along with the vehicle’s location, speed, and routing information (i.e., whether it will be making a left or right turn or going straight) . . . If the IM approves a reservation request, it sends an approval message to the requesting vehicle along with a designated acceleration rate that will result in no conflicts with existing reservations [which may require no change])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ohlarik with the teachings of Li because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ohlarik and Li’s systems are similar cooperative intersection collision reduction systems; however, Li’s system has been improved by implementing automatic vehicle control. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Li’s known improvement to Ohlarik’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow much greater control and precision of intersection control.
Regarding claim 7, as detailed above, Ohlarik as modified by Chang T as modified by Li teach the invention as detailed with respect to claim 6. Li further teaches:
the processor further configured to communicate with a corresponding processor in the object to change speed at a predefined rate (Li: pgs. 82-83; In ACUTA, each approaching vehicle sets up a communication connection with the IM after it enters the IM’s communication range. When it is connected, the vehicle immediately sends the IM a reservation request, along with the vehicle’s location, speed, and routing information (i.e., whether it will be making a left or right turn or going straight) . . . If a conflict is detected [after attempts to resolve the conflict] a decision is made to reject a reservation request, the IM sends a rejection message to the requesting vehicle with a designated deceleration rate)
Regarding claim 8, as detailed above, Ohlarik as modified by Chang T as modified by Li teach the invention as detailed with respect to claim 7. Chang T further teaches:
wherein the predefined zone includes a first zone, a second zone, and a third zone in order of distance from the intersection (Chang T: § 004; As shown in Fig. 2, once Sstop > Scon and the vehicle falls in the range of Sstop > x > Scon, the driver will encounter the DZ. Otherwise, the vehicle falls in the range of 0 < x ≤ Scon, called the clearance zone (CLZ), in which the driver can pass through the intersection. If the driver wants to stop at the CLZ, the vehicle would be stopped in the middle of the intersection. Therefore situations where a vehicle is trapped in either DZ or CLZ are considered risky) (Chang T: Fig. 002; [showing beyond dilemma, dilemma, and clearance zones])

    PNG
    media_image3.png
    296
    473
    media_image3.png
    Greyscale


wherein the processor is further configured to update modification of the current status of the associated traffic light based on position and velocity vectors of the object within each of the first, second, and third zones (Chang T: § 004; The determination of DZ is executed as the decision mechanism illustrated in Fig. 3. This mechanism is composed of three different algorithms: DZE [used in zones 1 and 3], DZP [used in zone 2] and WS [used in all zones]. Once real-time data flow feeds into the decision mechanism, the DZE and DZP algorithms are responsible for determining the occurrence of the DZ. Then, the WS algorithm decides a proper warning for drivers to prevent the DZ.) (Chang T: § 004; The DZE algorithm [uses] vehicle speed measured at the time t, v(t), is equal to that at the onset of yellow indication v(t + GR), that is, v(t) ≃ v(t + GR). Fig. 4 shows the steps of estimating the vehicle position and determining if the vehicle will be trapped in a risky zone:)
Regarding claim 16, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 11. Neither Ohlarik nor Chang T explicitly teach:
further configured to communicating with a corresponding processor in the object to request maintaining velocity on the associated path until the object has passed the intersection; however, Li does teach:
further configured to communicating with a corresponding processor in the object to request maintaining velocity on the associated path until the object has passed the intersection (Li: pgs. 82-83; In ACUTA, each approaching vehicle sets up a communication connection with the IM after it enters the IM’s communication range. When it is connected, the vehicle immediately sends the IM a reservation request, along with the vehicle’s location, speed, and routing information (i.e., whether it will be making a left or right turn or going straight) . . . If the IM approves a reservation request, it sends an approval message to the requesting vehicle along with a designated acceleration rate that will result in no conflicts with existing reservations [which may require no change]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ohlarik with the teachings of Li because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ohlarik and Li’s methods are similar cooperative intersection collision reduction methods; however, Li’s system has been improved by implementing automatic vehicle control. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Li’s known improvement to Ohlarik’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow much greater control and precision of intersection control.
Regarding claim 17, as detailed above, Ohlarik as modified by Chang T as modified by Li teach the invention as detailed with respect to claim 16. Li further teaches:
further configured to communicating with a corresponding processor in the object to change speed at a predefined rate (Li: pgs. 82-83; In ACUTA, each approaching vehicle sets up a communication connection with the IM after it enters the IM’s communication range. When it is connected, the vehicle immediately sends the IM a reservation request, along with the vehicle’s location, speed, and routing information (i.e., whether it will be making a left or right turn or going straight) . . . If a conflict is detected [after attempts to resolve the conflict] a decision is made to reject a reservation request, the IM sends a rejection message to the requesting vehicle with a designated deceleration rate)
Regarding claim 18, as detailed above, Ohlarik as modified by Chang T as modified by Li teach the invention as detailed with respect to claim 17. Chang T further teaches:
wherein the predefined zone includes a first zone, a second zone, and a third zone in order of distance from the intersection (Chang T: § 004; As shown in Fig. 2, once Sstop > Scon and the vehicle falls in the range of Sstop > x > Scon, the driver will encounter the DZ. Otherwise, the vehicle falls in the range of 0 < x ≤ Scon, called the clearance zone (CLZ), in which the driver can pass through the intersection. If the driver wants to stop at the CLZ, the vehicle would be stopped in the middle of the intersection. Therefore situations where a vehicle is trapped in either DZ or CLZ are considered risky) (Chang T: Fig. 002; [showing beyond dilemma, dilemma, and clearance zones])
and further configured to update modifying of the current status of the associated traffic light based on position and velocity vectors of the object within each of the first, second, and third zones (Chang T: § 004; The determination of DZ is executed as the decision mechanism illustrated in Fig. 3. This mechanism is composed of three different algorithms: DZE [used in zones 1 and 3], DZP [used in zone 2] and WS [used in all zones]. Once real-time data flow feeds into the decision mechanism, the DZE and DZP algorithms are responsible for determining the occurrence of the DZ. Then, the WS algorithm decides a proper warning for drivers to prevent the DZ.) (Chang T: § 004; The DZE algorithm [uses] vehicle speed measured at the time t, v(t), is equal to that at the onset of yellow indication v(t + GR), that is, v(t) ≃ v(t + GR). Fig. 4 shows the steps of estimating the vehicle position and determining if the vehicle will be trapped in a risky zone:)
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlarik in view of Chang T. in view of “Design and Evaluation of an Intelligent Dilemma-Zone Protection System for a High-Speed Rural Intersection” by Gang-Len Chang (hereinafter Chang G.). As regards the individual claims:
Regarding claim 10, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 1. Neither Ohlarik nor Chang T explicitly teach:
the processor is further configured to update the predetermined threshold using an error minimization procedure; however, Chang G does teach:
the processor is further configured to update the predetermined threshold using an error minimization procedure (Chang G: pg. 002 - 003; Figure 2 illustrates the spatial distribution of dilemma zones for vehicle groups approaching the intersection at different speeds. Vehicles traveling below 50 mph were observed to be more likely to stop during the yellow phase. . . These data were used in signal timing decisions, including dilemma zone protection.) (Chang G: pg. 005; In the proposed design, the logic for the system to decide to extend the all-red interval is based on the estimated time of clearance of the intersection. The time of clearance is determined by the speed and distance of vehicles detected within 3 s of the onset of the US-40 red interval and is updated every 0.1 s until the end of the default all-red interval. At this point, the final decision on all-red extension is determined.) (Chang G: Fig. 002; [Showing threshold adjustments])

    PNG
    media_image4.png
    424
    543
    media_image4.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ohlarik with the teachings of Chang G because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ohlarik and Chang G’s methods are similar cooperative intersection collision reduction systems; however, Chang G’s system has been improved by adjusting the dilemma zone. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chang G’s known improvement to Ohlarik’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would improve recommendations to drivers by tailoring the recommendation to the zone more accurately.
whereby error is defined as the predicted outcome vs. measured outcome of the object position (Chang G: pg. 005; The goal of this analysis was to evaluate the system performance by identifying any incorrect signal calls, including false negatives (at the cost of safety) and false positives (at the cost of efficiency). The analysis procedure to evaluate the system’s detection accuracy consisted of the following steps for each vehicle data source (four tube sources and four video sources)) (Chang G: pg. 006; The analysis used the same procedure to investigate false negative calls that come at the cost of safety. Each red interval in which the all-red extension was not called provided an opportunity to evaluate the possibility of false negatives)
Regarding claim 20, as detailed above, Ohlarik as modified by Chang T teach the invention as detailed with respect to claim 11. Neither Ohlarik nor Chang T explicitly teach:
further configured to updating the predetermined threshold using an error minimization procedure; however, Chang G does teach:
further configured to updating the predetermined threshold using an error minimization procedure (Chang G: pg. 002 - 003; Figure 2 illustrates the spatial distribution of dilemma zones for vehicle groups approaching the intersection at different speeds. Vehicles traveling below 50 mph were observed to be more likely to stop during the yellow phase. . . These data were used in signal timing decisions, including dilemma zone protection.) (Chang G: pg. 005; In the proposed design, the logic for the system to decide to extend the all-red interval is based on the estimated time of clearance of the intersection. The time of clearance is determined by the speed and distance of vehicles detected within 3 s of the onset of the US-40 red interval and is updated every 0.1 s until the end of the default all-red interval. At this point, the final decision on all-red extension is determined.) (Chang G: Fig. 002; [Showing threshold adjustments])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ohlarik with the teachings of Chang G because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ohlarik and Chang G’s methods are similar cooperative intersection collision reduction methods; however, Chang G’s method has been improved by adjusting the dilemma zone. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chang G’s known improvement to Ohlarik’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would improve recommendations to drivers by tailoring the recommendation to the zone more accurately.
whereby error is defined as the predicted outcome vs. measured outcome of the object position (Chang G: pg. 005; The goal of this analysis was to evaluate the system performance by identifying any incorrect signal calls, including false negatives (at the cost of safety) and false positives (at the cost of efficiency). The analysis procedure to evaluate the system’s detection accuracy consisted of the following steps for each vehicle data source (four tube sources and four video sources)) (Chang G: pg. 006; The analysis used the same procedure to investigate false negative calls that come at the cost of safety. Each red interval in which the all-red extension was not called provided an opportunity to evaluate the possibility of false negatives)
Response to Arguments
Applicant's remarks filed August 4, 2022 have been fully considered but they are not persuasive.
Applicant first argues that claim 1 “provides clarification as to what the sensor are configured to do.” Claim 1 recites that "the one or more sensor systems adapted to provide position and velocity vector of an object approaching the intersection on an associated path." (Applicant’s Arguments dated August 4, 2022, pgs. 9-10).
Applicant’s argument is respectfully not persuasive. Claim 1 recites the limitation “ . . . in one or more way-sensor systems associated with an intersection having traffic lights associated with each path through the intersection, the one or more [] sensor systems adapted to provide position and velocity vector of an object approaching the intersection on an associated path . . .”. Claim 3 recites “. . . wherein the one or more sensor systems include one or more way [] sensors proximate to the intersection . . . ”
It is unclear if the way-sensor systems of claim 1 is equivalent to “sensor systems” later-described in claim 1; or if “sensor systems” are composed of one or more “way sensor systems” as apparently described in claim 3. It is further noted that claim 1 recites “way-sensor systems” with a hyphen while claim 3 recites “way sensors” without a hyphen while the later part of claim 1 uses “sensor systems” without the adjective “way.” The distinction between these differently described sensor systems is unclear and the rejection under 35 U.S.C. § 112(b) is therefore not withdrawn.
Second and third, Applicant argues that claims 1 and 11 respectively are allowable given Applicant’s “affidavit under 37 CFR 1.130 b (1) and (2) by the first named inventor  regarding a public disclosure in a presentation several months prior to the filing date of Ohlarik [and that] the subject matter claimed in claims of the Present Application . . . are based on a publication that was publicly disclosed less than one year prior to the filing of the Present Application.” (Applicant’s Arguments dated August 4, 2022, pgs. 10-12). Respectfully, Applicant’s arguments are not persuasive. Applicant’s affidavit under 37 CFR 1.130(b) filed August 4, 2022 is insufficient to establish the presentation of paper as creating prior art (see Affidavit Filled section supra), which proscribes its use in a 37 CFR 1.130(b) affidavit under MPEP § 717.01 (“applicant or patent owner may submit an appropriate affidavit . . . to disqualify a disclosure as prior art by establishing that the subject matter [had] been publicly disclosed by the inventor”). This proscription leaves Ohlarik standing as prior art and the previous rejection under 35 U.S.C. § 103 is therefore not withdrawn.
Fourth, Applicant argues in reference to independent claims 1 and 11 that while Chang T “teaches the calculation of the vehicle entering the dilemma zone only, it does not teach how the intergreen time (s) are calculated [while] present application improves upon the prior art by considering the calculation of the onset of yellow time, i.e. the end of the green time.” (Applicant’s Arguments dated August 4, 2022, pgs. 12-13)  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calculation of the onset of yellow time) are not recited in the rejected claim limitation. Although the claims are interpreted in light of the specification and other limitations, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similarly and finally, Applicant’s argument that Chang T “does not teach intersection collision mitigation or chang[ing] the status of the traffic signal” (Applicant’s Arguments dated August 4, 2022, pg. 13) is not dispositive to the 35 U.S.C. § 103 rejection as Chang T is not relied upon for such a teaching. Ohlarik paragraph 120 teaches changing a traffic signal in order to mitigate the risk of a collision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Raamot (US 20160027300 A1) which discloses a system for signalized intersection control including awareness of agency policies for signalized control, industry standardized calculations for traffic control parameters, geometric awareness of the roadway and/or intersection, and/or input of vehicle trajectory data relative to this intersection geometry.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663